Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
We can not consider the statement of facts and bills of exception in this case. Art. 760, 1925 Cow. C. P., specifically forbids any extension beyond the time allowed by statute for filing same. Said article grants ninety days from the giving of notice of appeal in which to file such statement of facts and bills of exception. In the instant case the notice of appeal was given on the day of the adjournment of court, to-wit: November 26, 1927. The court made an order granting ninety days from said date for such filing. Slight computation shows this time to have expired February 24, 1928. The learned trial judge made an order on February 24th extending *Page 635 
the time for filing such bills and statement for an additional thirty days. He was without power to extend the time beyond the ninety days fixed by statute. Retza v. State, 95 Tex. Crim. 491; Holden v. State, 98 Tex.Crim. Rep.. The bills of exception and statement of facts were filed March 15, 1928. This was too late.
The indictment charges a violation of the law and is followed by the charge of the court. Exceptions were taken to the charge but same were based upon the facts not here in evidence, and hence can not be considered.
No error appearing, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.